                                                                                   F I L E D
                                                                  UNITED STATES BANKRUPTCY COURT
                                                                    NORTHERN DISTRICT OF ILLINOIS
                    UNITED STATES BANKRUPTCY COURT
                                                            06/29/2021
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION
                                                                       JEFFREY P. ALLSTEADT, CLERK
In re:                                      )              17-04023
Komaa Mnyofu,                               )              Chapter 13
                                            )
                                            )              Honorable JUDGE THORNE
                      Debtor(s).            )


                                   NOTICE OF MOTION
To the following persons or entities who have been served via electronic mail: U.S. Bankruptcy
Trustee: USTPRegion11.ES.ECF@usdoj.gov Marilyn O. Marshall, Chapter 13 Trustee:
courtdocs@chi13.com; mcolter@davidmsiegel.com.

TO:
OFFICE OF THE CHAPTER 13 TRUSTEE                           Attorney, Law Offices
MARILYN O. MARSHALL                                        David M. Siegel
224 South Michigan Avenue, Suite 800                       790 Chaddick Drive
Chicago, Illinois 60604-2500                               Wheeling, IL 60090


Please take notice that I shall appear before the following named Bankruptcy Judge, or any Judge
presiding in her stead at219 South Dearborn Street, Chicago, Illinois and in the following
courtroom (or any other place posted), and present the attached “Motion to Amend Chapter 13
Plan, at which time you may appear.
       JUDGE:         THORNE
       Room:          613
       DATE:          June 30, 2021
       TIME:          1:30 pm


                                    PROOF OF SERVICE
A copy of this Notice of Motion and attachments, if any, were served by electronic mail via the
PACER system to all parties of record above, and attached list by Komaa Mnyofu, under oath
and under all penalties of perjury.
Date: of Service: June 28, 2021                            /s/__________________________
                                                           Komaa Mnyofu (Debtor)
Komaa Mnyofu
4341 Kildare Ct
Matteson, Illinois 60443
(708) 253-8755/kmnyofu@netscape.net
To the following persons or entities who have been served via U.S. Mail:
Cook County Treasurer's Office
Legal Department
118 North Clark Street, Room 112
Chicago, IL 60602-1332


American InfoSource LP as agent for
T Mobile/T-Mobile USA Inc.
PO Box 248848
Oklahoma City, OK 73124-8848


Honor Finance
1731 Central Street
Evanston, IL 60201


Cook County Clerk
118 N. Clark St., Room 112
Chicago, IL 60602-1332


Consumer Portfolio Services, Inc.
Bankruptcy Department
19500 Jamboree Road, Suite, 500,
Irvine California 92612
                                                                                      F I L E D
                                                                     UNITED STATES BANKRUPTCY COURT
                                                                        NORTHERN DISTRICT OF ILLINOIS
                    UNITED STATES BANKRUPTCY VOURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION06/29/2021

In re:                                        )              17-04023 JEFFREY P. ALLSTEADT, CLERK
Komaa Mnyofu,                                 )              Chapter 13
                                              )
                                              )              Honorable Deborah L. Thorne
                      Debtor(s).              )


                      MOTION TO AMEND CHAPTER 13 PLAN
NOW COMES the Debtor pro se, Komaa Mnyofu, to present his motion to Amend Chapter 13
Plan, to include a Post-Petition creditor, and in support thereof states as follows:
1.     Jurisdiction is proper and venue is fixed in this Court with respect to parties;

2.     The Debtor filed a Chapter 13 petition on February 13, 2017; the case was confirmed on
June 28, 2017; Marilyn O. Marshall was appointed trustee in this case;

3.    On August 1, 2018, the Court entered an Order Allowing Debtor(s) To Incur Debt And
To Shorten Notice” for purchase of a 2018 Hyundai Elantra or similar vehicle;

4.      The Elantra was financed through “Consumer Portfolio Services, Inc” (“CPS”) via
purchase agreement with monthly payments of $500.00; insurance added $350.00 per month to
the cost;”

5.      On June 9, 2021, “CPS” caused the 2018 Hyundai Elantra to be repossessed notifying
myself via a letter “Notice of Our Plan To Sell Vehicle”, dated June 10, 2021, with the sale date
of July 1, 2021; the letter also contained a statement regarding my protections under the
Bankruptcy Code (11 U.S.C. 362; 524)

6.     At the time of entry of the August 2018 Order Allowing myself to incur debt, my
Attorney of record (“David M Siegel & Associates”) did not advise me of my rights under the
Bankruptcy Code regarding protection provisions; (i.e. ‘automatic stay’)

7.      In previous discussions with Siegel attorney Michael Colter, Mr. Colter represented to me
that the Hyundia Elantra was put in the Bankruptcy plan and was covered by the “automatic
stay” provision;

8.     On January 6, 2021, I received an email from Siegel attorney Michael Colter, informing
me that my Plan modification had been granted and that my payments would resume to the
Trustee in the amount of $575.00;

9.      After the car had been repossessed, I phoned Mr. Siegel’s offices and spoke with attorney
Mr. Bansfield who informed me that the Elantra “was not” included in the Bankruptcy and that
the creditor (“CPS”) had filed a motion in November 2020 to “lift the automatic stay”;

                                                  1
10.    It wasn’t clear to me how CPS could file a motion to “lift automatic stay” if the car “had
not” been placed into my bankruptcy----as CPS would not have been subject to the stay; further,
my attorneys of record filed no “objection to” or responsive pleading to the alleged motion by
CPS on my behalf, according to the docket;

11.     I spoke by phone with the creditor’s (“CPS”) Bankruptcy re-instatement department;
their representative suggested that I have my attorneys file a motion to amend my bankruptcy to
include the Hyundai Elantra, to which they could respond with a proof of claim;

12.    Mr. Bansfield told me by phone that he nor the firm would be filing my proposed motion
to amend my plan to include the Elantra as it would be both “unethical and frivolous”; Bansfield
would later repeat this claim in a conference call with my family attorney David M Zinder;

13.    I sent Mr. Bansfield an email to memorialize our conversation in which he stated the
proposed motion would not be filed by him or the firm; I stated that I would be forced to file the
motion myself;

14.     Shortly thereafter, Mr. Bansfield reversed his position in an email indicating that he
would now file the motion; Mr Colter responded to my email that he would be out of the office
until September 1, 2021; however, within minutes he too phoned and emailed me about filing the
proposed motion;

15.     To date Siegel attorneys have taken no action to file my requested motion; in fact Mr.
Bansfield told Mr. Zinder and me that the firm would be filing a motion to withdraw, apparently
instead of the motion requested;

16.     As the court is aware, this will be the second time I have had to file a motion pro se,
while having an attorney of record, because they refuse to act in my interest, as in filing a
motion, if it doesn’t suit them; neither of my pro se motions could be considered “unethical” or
“frivolous;”

17.    I’m asking the court to grant my motion to amend my plan to include the 2018 Hyundai
Elantra, with CPS filing its proof of claim, as the motion to incur debt was agreed to by the
Trustee and approved by the court;

18.     The failure to include the car has resulted in great suffering, inconvenience, hardship,
additional out of budget costs for private/public transportation which is unsustainable and
threatens a loss of my job, and therefore unsuccessful completion of my plan;

WHEREFORE, I, Komaa Mnyofu, ask this court to enter an Order allowing: 1) an amendment
to my plan to include the 2018 Hyundai Elantra; 2) directing CPS to not sell the vehicle and
return it “instanter” with all costs related to the repossession to be absorbed by my attorneys of
record for their refusal to file this motion and not objecting to the alleged motion to lift the stay
by CPS; 4) for such other and further relief this court deems just and equitable.


                                                  2
Respectfully submitted,
Mr. Komaa Mnyofu
4341 Kildare Ct
Matteson, IL 60443
(708) 253-8755
kmnyofu@netscape.net




                          3
